Citation Nr: 9918447	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-13 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from July 1967 to July 1970 and 
September 1981 to March 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In April 1999 the RO certified the case to the Board.  The 
veteran subsequently submitted additional evidence, which has 
not been considered by the RO.  The veteran has a right to 
have this evidence considered first by the RO.  Unless the 
veteran waives that right, the new evidence must be returned 
to the RO for consideration.  38 C.F.R. § 20.1304 (1998).  
Since there is no such waiver of record, the case must be 
returned to the RO for review of the newly submitted 
evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the additional 
evidence submitted.  

2.  The veteran is placed on notice that 
if there is evidence that he is 
unemployable that evidence must be 
submitted.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is free to submit additional evidence and 
argument.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


